UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6090



MICHAEL CHARLES WILSON,

                                              Plaintiff - Appellant,

          versus


AUGUSTA CORRECTIONAL CENTER, Warden; S. BATES,
Correctional Officer; CORRECTIONAL OFFICER
PLOGGER; LIEUTENANT DAWSON; CORRECTIONAL OFFI-
CER RINGOLD; MAJOR REDMON; MR. PETERS; L. W.
HUFFMAN, Regional Director,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-946-7)


Submitted:   March 22, 2001                 Decided:   March 30, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Charles Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Charles Wilson appeals the district court’s order

dismissing without prejudice his complaint filed under 42 U.S.C.A.

§ 1983 (West Supp. 2000), for failure to state a claim pursuant to

28 U.S.C.A. § 1915A(b)(1) (West Supp. 2000).*   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Wilson v. Augusta Corr. Ctr., No. CA-00-946-7 (W.D. Va.

filed Dec. 20, 2000; entered Dec. 21, 2000).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066 (4th Cir. 1993). We find, however, that the district court’s
order is a final, appealable order because no amendment can cure
the defect in Wilson’s complaint. Id. at 1066-67.


                                2